Case 1:19-cv-02890 Document 1 Filed 04/01/19 Page 1 of 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Witl\out Prepaying Fees or Costs [Short Form)

UNITED STATES DISTRICT COURT

for the
Southern District ofNew York §

Leocaido Perez

 

P/aim{/j”/Petilioner
Civil Action No.

\/

The Madison Sq. Graden Company et al

 

\./VV\/"/

qucnd¢mt/Responr/e/z/

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

l arn a plaintiff or petitioner in this case and declare that l am unable to pay the costs of these proceedings and
that l am entitled to the relief requested

ln support ofthis application, l answer the following questions under penalty of peijuty:

l. [/'i/?carcerated. l am being held at: .
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

 

2. lf not incarcerated If l am employed, my employer’s name and address are:
Rockrose Company, 4322 Queens Street, Long island Clty, Oueens 11101

My gross pay or wages area S 750.00 , and my take-home pay or wages are: S 560.00 per
(-*`P€’Cl`f.i'Pa.t‘l’€t'i"d,/ week

3. C)ther Izzcome. In the past 12 months, l have received income from the following sources (check all mm apply):

(a) Business, profession, or other self-employment D Yes B'No
(b) Rent payments, interest, or dividends D Yes 5 No
(c) Pension, annuity, or life insurance payments ij Yes B'No
(d) Disability, or worker’s compensation payments [l Yes § No
(e) Gifts, or inheritances E\ Yes B'No
(f) Any other sources Cl Yes B' No

]fyou answered "Yes "` to any question above, describe below or on separate pages each source of money and
stale the amount that you received and what you expect to receive in the jilture.

Case 1:19-cv-O2890 Document 1 Filed 04/01/19 Page 2 of 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

4. Arnount of money that l have in cash or in a checking or savings account $ 0.00 _

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that l own, including any item of value held in someone else’s name (descri'be the propern» and its approxima/e
value/2

l make two car payments in the amount of $840.00 and pay auto-insurance in the amount of $200.00 with my wife_

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (dmcribe rim/provide
the amount oft/le monthly expense)!

l pay the following: i\/|ortgage ($2,000); utilities ($675); loan ($400) and weekly expenses The Weekly expenses include

but are not limited to gas, parking, to||s, food/supplies for the house, diapers, formula, medical co-paymenis, clothing
and any other items needed This totals to about $3,925

7. Names (or, if under 18, initials only) of all persons who are dependent on me for suppoit, my relationship
with each person, and how much l contribute to their support

l\/ly son, L.J.P is 3 years old is dependent on me for support l am his father and contribute half of my income to his
support He is an autistic child that Wi|| require additional services that will be paid out of pocket

l\/ly daughter, G.L.P., is 9 months old is dependant on me for support l am her father and contribute half of my income
to her support lt is unknown if she is a special needs chi|d, like her brother.

8. Any debts 01‘ fulanClal ObllgatiOIlS (rlesc/'il)e the amounts owed and to whom they are payable)!
l have a credit card debt of $7,500.00 and must pay $700.00 monthly.

Declaratz'on: l declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims

Date: L//'/€i

 
   

 

rApp'icam's s"

L 80 511 ei.b@ f/€/’C'<:

P)'i`n!ed name

